Name: Commission Regulation (EEC) No 3193/87 of 26 October 1987 opening intervention purchasing of sunflower seed in Portugal
 Type: Regulation
 Subject Matter: plant product;  Europe
 Date Published: nan

 No L 304/20 Official Journal of the European Communities 27. 10 . 87 COMMISSION REGULATION (EEC) No 3193/87 of 26 October 1987 opening intervention purchasing of sunflower seed in Portugal colza and rape seed ^, as last amended by Regulation (EEC) No 1869/87 (6), an intervention agency may buy in only seeds harvested in the country in which it is situ ­ ated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation No 1915/87 (2), and in particular Article 26 (3) thereof, Having regard to Commission Regulation No 282/ 67/EEC of 11 July 1967 on detailed rules for intervention for oilseeds (3), as last amended by Regulation (EEC) No 2933/87 (4), and in particular Article 2 (2) thereof ; Whereas Article 2 of Regulation No 282/67/EEC specifies the conditions under which intervention purchasing of sunflower seed may be commenced ; whereas paragraph 7 of that Article lays down special conditions that must apply in the. case of Portugal ; Whereas market prices recorded for sunflower seed in Portugal are below the intervention prices ; whereas, under Article 2 of Regulation No 282/67/EEC a decision should therefore be taken to open intervention pur ­ chasing of sunflower seed in Portugal ; Whereas, under Article 6 of Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for HAS ADOPTED THIS REGULATION : Article 1 The Portuguese intervention agency shall purchase sunflower seed which is harvested in Portugal and which is offered at intervention centres, the terms laid down in Regulation No 282/67/EEC applying. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 October 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 302/66 . (2) OJ No L 183, 3 . 7 . 1987, p. 7 . O OJ No 151 , 1 . 7 . 1967, p. 1 /67 . (4) OJ No L 278 , 1 . 10 . 1987, p. 46 . O OJ No L 167, 25 . 7 . 1972, p . 9 . (6) OJ No L 176, 1 . 7 . 1987, p. 30 .